Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 7, 2022

                                      No. 04-22-00055-CV

                                     Andrew Wayne BOCK,
                                           Appellant

                                                 v.

       STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS,
                             Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-01786
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        The clerk’s record was due January 10, 2022. On January 31, 2022, the trial court clerk
filed a notification of late record, stating appellant failed to pay or make arrangements to pay the
fee for preparing the clerk’s record and appellant is not entitled to preparation of the clerk’s
record without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court on or before
February 17, 2022 that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 37.3(b); see also Tex. R. App. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).


                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court